Citation Nr: 1610660	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-42 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis and/or rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1979 to February 1986, with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In his November 2015 formal appeal to the Board, the Veteran requested a hearing before the Board.  In a December 2015 communication, the Veteran's representative related that the Veteran no longer wished to have a hearing.  As such, the Board deems the Veteran's hearing request to have been withdrawn.

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in November 2015, which granted service connection for the right shoulder.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for sleep apnea, to include as secondary to sinusitis and rhinitis, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's sinusitis and allergic rhinitis are etiologically related to his active duty service.






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
The Veteran asserts that he has sinusitis and allergic rhinitis as a result of his active service.

A review of the Veteran's service treatment records (STRs) show that he entered service without any sinusitis, rhinitis, or ENT complaints.  See June 1978 service entrance examination.  They further show that he was treated for upper respiratory and ear infections while in active service.  

Post-service VA treatment records show a current diagnosis of rhinitis allergies.

A November 2015 VA examiner diagnosed the Veteran with chronic sinusitis, allergic rhinitis, and bacterial rhinitis.  The examiner opined that the Veteran's sinusitis and rhinitis were not related to his service, as the respiratory and ear infections the Veteran had in active service were acute and resolved without sequelae.  

The Veteran's private physician opined that the Veteran's chronic sinusitis and allergic rhinitis were as likely as not related to his active service, or exacerbated by his active service.  See December 2015 private opinion.  The physician did review the Veteran's STRs, and claims file, and interviewed the Veteran regarding frequent sinus infections, drainage, blockage, and swelling of sinus tissues.  The physician opined that all those issues originated in the 1980s during the Veteran's active service.  

The Veteran has reported he started having sinus issues, allergies, and rhinitis in active service, and that these symptoms have persisted over the years, and continue to this day.  In this case, the Board finds that the Veteran is competent to report that his current sinusitis and rhinitis symptoms began in service and continued thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In light of the Veteran's in-service treatment for ENT-related issues, and his post-service treatment for sinusitis and allergic rhinitis, the Board gives the Veteran the benefit of the doubt and finds that service connection for sinusitis and allergic rhinitis is warranted.  Further discussion of the evidence is simply not warranted.

 The nature and extent of these disabilities are not currently before the Board.

ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for rhinitis is granted. 


REMAND

The Veteran asserts that his sleep apnea is related to his active service, and specifically to his (now service-connected) sinusitis and rhinitis.  He has submitted statements from his spouse and from a former in-roommate who reported that the Veteran snored heavily in service, and that he sometimes stopped breathing and gasped for breath.

No examiner has of yet opined as to the etiological link, if any, between the Veteran's currently-diagnosed sleep apnea (see October 2014 Minnesota Lung Center/Sleep institute diagnosis of mild to moderate obstructive sleep apnea) and the Veteran's service-connected sinusitis and rhinitis.  As such, a VA opinion on the subject should be obtained.       

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea, if any.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  The examiner should respond to the following:

a) Confirm the existence of any sleep apnea disorder.

b) Opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was either caused or aggravated by any of the Veteran's service-connected disabilities, to include sinusitis and/or allergic rhinitis.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c) Then, readjudicate the claim.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC, and provide them the requisite opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


